Citation Nr: 0529752	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  96-38 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder rotator cuff tear and 
subacromial impingement claimed to be due to injury and 
treatment occurring at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from February 1946 to 
July 1947.

The matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left shoulder rotator 
cuff tear and subacromial impingement claimed to be due to 
injury and treatment occurring at a VA facility.  

The Board remanded the matter to the RO in January 1998 for 
the purpose of obtaining additional evidence.  In August 
2005, the matter was returned to the Board for final 
appellate consideration.

This appeal initially included claims for compensation under 
the provisions of 38 U.S.C.A. § 1151 for heart disability and 
neck and back disability and a request to reopen the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for loss of visual acuity.  The Board rendered a final 
decision on those issues in January 1998.  As such, the 
issues of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for heart disability and neck and back 
disability and whether new and material evidence has been 
presented to reopen the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for loss of visual acuity 
are no longer on appeal.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability 
(left shoulder rotator cuff tear and subacromial impingement) 
due to injury and treatment occurring at a VA facility.

CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for a left shoulder rotator cuff tear and 
subacromial impingement have not been met.  38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. §3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in May 2005, the RO advised the veteran of 
the essential elements of the VCAA.  He was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for compensation under 
38 U.S.C.A. § 1151, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received.  He was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  The RO further 
requested that he send any additional evidence in his 
possession that might be pertinent to the claim.  The May 
2005 letter therefore provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The November 1995 rating decision and Supplemental Statements 
of the Case (SSOCs) dated in May 1996, July 1996, January 
2002, and July 2004 collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for 
compensation under 38 U.S.C.A. § 1151.  The July 2004 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial. 

Inpatient and outpatient treatment records from the Long 
Beach VA Medical Center (VAMC) from August 1988 to January 
2002 have been obtained.  Reports from I.D. Brodie, M.D., and 
D.S. Morrison, M.D., have also considered.  The veteran has 
not identified any additional outstanding medical records 
that would be pertinent to the claim on appeal.  The veteran 
was afforded a VA examination in February 2004.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
present case, the veteran did not receive his VCAA notice 
until May 2005, which was well after the time when his claim 
was initially adjudicated.  However, the claimant still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2005 was not 
given prior to the first adjudication of the claim in 
November 1995, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, no additional 
evidence was received or submitted.


Analysis

The veteran contends that his current problem of the left 
shoulder (rotator cuff tear and subacromial impingement) is 
the result of two separate injuries that occurred at the Long 
Beach VAMC.  The veteran asserts that he fell from a hospital 
gurney on June 9, 1993, and that the fall either his current 
left shoulder disability or exacerbated of preexisting 
shoulder disability.  He says that he ultimately underwent 
surgery in August 2003 for a torn rotator cuff repair.  The 
veteran further maintains that his left shoulder was re-
injured on September 14, 1993, during the course of post-
surgery physical therapy.  He states that the physical 
therapists stretched his arm too far and caused another tear 
of the rotator cuff.  

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  A new regulation 
(38 C.F.R. § 3.361) adopting this change was promulgated in 
September 2004.  However, the new law and its implementing 
regulation do not apply in the instant case, as the 
appellant's claim has been pending since before the change in 
the law.  VAOPGCPREC 40-97.  The Board has applied the 
version of 38 U.S.C.A. § 1151 and the related regulation 38 
C.F.R. § 3.358 (as opposed to 38 C.F.R. § 3.361), which was 
in effect prior to the recent change.

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in part, that compensation will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Records from the Long Beach VAMC fail to document the fall 
that the veteran alleges to have occurred on June 9, 1993.  
The treatment records are also absent any report of physical 
therapy conducted on September 14, 1993, which purportedly 
led to the veteran re-injuring his left shoulder.  However, 
there is ample evidence establishing that the veteran had a 
long history of problems with his left shoulder prior to June 
1993.  The report of a May 1989 x-ray indicated that the 
veteran had a history of shoulder pain, and that soft tissue 
swelling had been visualized.  A September 1990 treatment 
note diagnosed the veteran as having degenerative joint 
disease of the left shoulder.  

In December 1991, the veteran was seen for complaints of left 
rotator cuff pain.  The rotator cuff was tender over the 
humeral head.  There was a positive impingement sign.  The 
diagnosis was rotator cuff tendonitis with acromioclavicular 
bursitis of the left shoulder.  A January 1992 treatment note 
also indicated that the veteran suffered from left rotator 
cuff tendonitis as well as degenerative joint disease of the 
shoulder.  Reports of left shoulder pain with increased pain 
on motion were recorded again in March 1992.  The veteran was 
diagnosed as having myofascial pain after he was seen for 
complaints of neck, back, and left shoulder pain in October, 
November, and December 1992.  A similar diagnosis was 
rendered in January and February 1993.  The veteran was 
evaluated for complaints of left shoulder and arm pain in May 
1993, which was approximately one month prior to his alleged 
shoulder injury.  He said he experienced pain when he 
attempted to lift things.  He requested an injection to help 
control the pain. 

The veteran underwent surgery on June 9, 1993 for a condition 
not currently on appeal.  As noted above, treatment notes 
from June 1993 do not make any reference to a left shoulder 
injury or a fall during his hospitalization.  The first 
reference to the veteran suffering an injury to his left 
shoulder is found in treatment notes from July 1993.  In 
those notes, the veteran is noted to complain of left 
shoulder pain and injury after he fell in the operating room.  
Subsequent note appear to clarify that the fall occurred in 
the recovery room and not the operating room.  A July 1993 
treatment note diagnosed the veteran as having rotator cuff 
tendonitis.  

An August 1993 x-ray report revealed mild degenerative 
osteoarthrosis of the left acromioclavicular joint.  The 
veteran underwent left rotator cuff repair later that month.  
A pathology report of the acromion head and bursa of the left 
shoulder showed severe chronic synovitis.  Although there had 
been treatment notes referencing the veteran's alleged 
shoulder injury in June 1993, none of the operative notes 
contained any findings that directly linked the veteran's 
left rotator cuff tear to the injury.  

The veteran received physical therapy following his shoulder 
surgery.  Treatment notes dated in September 1993 make no 
reference to a re-injury.  The Board has also found no report 
or note of physical therapy conducted on September 14, 1993.  
However, when the veteran was seen for complaints of left 
shoulder pain in October 1993, he reported that he had been 
doing better until his physical therapists worked him too 
hard and re-injured his shoulder.  Subsequent treatment 
records show that the veteran continued to complain of left 
shoulder pain that he associated to the re-injury that 
occurred in September 1993.  

In May 1998, Dr. Brodic reported that the veteran had 
developed additional problems in his left shoulder since his 
surgery in 1993.  He said there was evidence that the veteran 
had impingement syndrome of the rotator cuff.  He noted that 
the veteran also suffered from impingement syndrome of the 
rotator cuff of the right shoulder.  The veteran was also 
observed to have an outstanding history of neck pain due to 
spinal stenosis and degenerative disc disease.  Additional 
records received from the Long Beach VAMC between 1993 and 
2002 also document these problems.  None of the records 
contain a medical opinion linking the veteran's left shoulder 
problems to the injuries that allegedly occurred in June and 
September 1993.

The veteran was afforded a VA orthopedic examination in 
February 2004.  Following physical examination and a detailed 
review of the entire claims file, the examiner rendered a May 
2004 opinion that addressed the question of whether or not VA 
care caused or contributed to the veteran's left shoulder 
disability.  The examiner stated that the record clearly 
established that the veteran had symptoms of a left rotator 
cuff disability prior to his alleged fall.  He therefore 
opined that it was "less likely as not" that the rotator 
cuff tear was caused by the fall from the gurney.  He 
emphasized that the veteran's symptoms predated the alleged 
injury.  The examiner further remarked that the injury was 
not well documented, and it was not even clear that the 
injury was witnessed.  The examiner also failed to believe 
that the physical therapy that the veteran received in 
September 1993 re-injured the shoulder.  He stated that the 
aim of the therapist would have been to abduct the shoulder 
and get range of motion, and that such action "would not 
stress the rotator cuff."  He added that degenerate re-tears 
of the rotator cuff were common occurrences after surgery for 
rotator cuff injury.  

A critical inquiry under 38 U.S.C.A. § 1151 is whether 
additional disability resulted from VA medical treatment.  
The May 2004 VA orthopedic examination report indicated that 
the veteran's rotator cuff tear and subacromial impingement 
of the left shoulder was neither related to his purported 
fall in June 1993 nor his physical therapy in September 1993.  
The examiner observed that the presence of a disability of 
the left shoulder was well documented prior to the veteran's 
surgery in June 1993.  He further noted that there was no 
evidence that clearly documented the injury.  Finally, the 
examiner stated that the physical therapy that the veteran 
would have undergone status post repair of a rotator cuff 
tear would not have had an adverse effect on the rotator 
cuff.  He added that re-tears were common after surgical 
repair.  There is no medical opinion to rebut these 
conclusions.  The Board therefore finds that the medical 
evidence fails to demonstrate that the veteran's current 
problem with rotator cuff tear and subacromial impingement of 
the left shoulder is the result of an injury occurring during 
VA treatment or VA treatment (physical therapy).  In other 
words, there is insufficient medical evidence of currently 
identifiable additional disability related to the veteran's 
VA treatment.  

The Board has considered the veteran's assertions that his 
left shoulder disability (rotator cuff tear and subacromial 
impingement) was caused by the fall that allegedly occurred 
in June 1993 and the re-injury that was the result of VA 
physical therapy in September 1993.  However, as layperson 
without the appropriate medical training and expertise, the 
veteran is not competent to render a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Further, as noted above, there 
is a medical opinion that refutes the veteran's assertion.

In light of the evidence discussed above, the Board finds 
that the probative (persuasive) medical evidence of record is 
against the claim.  The claim on appeal must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for compensation under 38 U.S.C.A. § 1151, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder rotator cuff tear and 
subacromial impingement claimed to be due to injury and 
treatment occurring at a VA facility



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


